Title: From George Washington to Gouverneur Morris, 14 August 1790
From: Washington, George
To: Morris, Gouverneur



Dear Sir,
New York August 14th 1790

I have lately received a letter and my account from Wakelin Welch & Son of London, dated June 1st by which I perceive there was at that time a bala[n]ce of mine in their hands of only 95.16 Sterlg. This is a less sum than I imagined was there; and as their letter mentions their having informed you of the balance, and it is probable your draughts upon them may exceed that sum, exclusive of those articles which I last requested you to get, I have requested Colo. Humphreys to put into your hands a bill of Exchange drawn by Wm Constable & Co. on Messrs Phyn Ellices & Inglis for 6o£ Sterlg—if he should see you in London. Should you not be there at the time of his arrival, he is requested to enquire if W. Welch & Son have answered your orders beyond the balance in their hands, & in case they have, he will leave the bill with them. He is also desired, if this bill is put into your hands, and should not be equal to the amount due you, to pay the balance for me. With very sincere esteem & regard I am Dr Sir, Yr most Obedt St.
